Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 

Response to Amendment
Amendment filed on 3/17/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the newly amended independent claim 1 overcomes the previous rejection.
Examiner would like to assert that Edge still discloses the newly added limitations of claim 1, 
wherein the determining, by the GMLC, an access type for transmitting position information for the UE ([0038]-[0039]: R-GMLC 154 verifies the identity of the LCS client and authenticates the LCS client and determine whether the LCS client is authorized for the requested location service; [0039]: privacy check on a privacy profile for the UE subscriber), comprises:
acquiring, by the GMLC, second information, the second information comprises at least one of: all access types used by the UE ([0040]: GMLC sent LCS service Request containing (1) whether GMLC short circuit (type) is preferred and also an indication to whether MO-LR short circuit (type) is allowed or preferred), an Access and Mobility Management Function, AMF, serving the UE, or status information of the UE in each access type;
determining, by the GMLC, an access type for transmitting positioning information for the UE from all the access types used by the UE according to the second information ([0040]: GMLC sent LCS service Request containing (1) whether GMLC short circuit (type) is preferred and also an indication to whether MO-LR short circuit (type) is allowed or preferred).

Due to the broadness of the claim language, Edge still discloses said added feature; therefore the claims are still not yet in condition for allowance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (US 2007/0004429; hereinafter Edge).

Regarding claim 1, Edge discloses an access type selection method, comprises:  
receiving, by a Gateway Mobile Location Centre, GMLC, a second request sent by a Location Service, LCS, client, wherein the second request is a location request used to request location information of a User Equipment, UE (Fig. 2, [0038]: LCS client 170 requesting periodic location information of UE 120 via the GMLC); 
determining, by the GMLC, an access type for transmitting positioning information for the UE ([0038]-[0039]: R-GMLC 154 verifies the identity of the LCS client and authenticates the LCS client and determine whether the LCS client is authorized for the requested location service; [0039]: privacy check on a privacy profile for the UE subscriber);
wherein the access type is a 3rd GPP access type, or a non-3GPP access type (because the system and network operates within the 3GPP standards [0025], [0026], [0040] discloses the determination of whether the access to receiving location information is through the use of GMLC short circuit or MO-LR short circuit is preferred; [0084]: the determination whether to use which circuit can help reduce over-the-air traffic [0084]);
wherein the determining, by the GMLC, an access type for transmitting position information for the UE ([0038]-[0039]: R-GMLC 154 verifies the identity of the LCS client and authenticates the LCS client and determine whether the LCS client is authorized for the requested location service; [0039]: privacy check on a privacy profile for the UE subscriber), comprises:
acquiring, by the GMLC, second information, the second information comprises at least one of: all access types used by the UE ([0040]: GMLC sent LCS service Request containing (1) whether GMLC short circuit (type) is preferred and also an indication to whether MO-LR short circuit (type) is allowed or preferred), an Access and Mobility Management Function, AMF, serving the UE, or status information of the UE in each access type;
determining, by the GMLC, an access type for transmitting positioning information for the UE from all the access types used by the UE according to the second information ([0040]: GMLC sent LCS service Request containing (1) whether GMLC short circuit (type) is preferred and also an indication to whether MO-LR short circuit (type) is allowed or preferred).

Regarding claim 2, Edge discloses the method of claim 1, wherein the determining, by the GMLC, an access type for transmitting positioning information for the UE, comprises: 
acquiring, by the GMLC, second information, the second information comprises at least one of: 
all access types used by the UE, an Access and Mobility Management Function, AMF, serving the UE, or status information of the UE in each access type ([0039]: once the R-GMLC verifies that the client is authorized to make the request for location information, the H-GMLC checks the UE’s privacy profile to see if the client is allowed to access said requested information or if the request needs to be manually approved by UE user); 
determining, by the GMLC, an access type for transmitting positioning information for the UE from all the access types used by the UE according to the second information ([0039]: the H-GMLC checks the UE’s privacy profile to see if the client is automatically allowed to access said requested information or if the request needs to be manually approved by UE user, hence two access types).  

Regarding claim 3, Edge discloses the method of claim 2, wherein the acquiring, by the GMLC, second information, comprises: 
sending, by the GMLC, a third request to a Unified Data Manager, UDM, and receiving, by the GMLC, second information sent by the UDM; or sending, by the GMLC, a fourth request to the AMF serving the UE, and receiving, by the GMLC, second information sent by the AMF serving the UE ([0038]: GMLC communicating with HLR/HSS).  

Regarding claim 4, Edge discloses the method of claim 1, wherein after the determining, by the GMLC, the access type for transmitting the positioning information for the UE, the method comprises: 
if the GMLC determines that a same AMF serves the UE for different access types, sending, by the GMLC, a determined access type and a request for transmitting the positioning information to the AMF serving the UE and receiving, by the GMLC, UE location information sent by the AMF ([0039]: verifying the client access type, and whether the user of the UE will accept or deny the request for location information); 
. 

Regarding claim 5, Edge discloses the method of claim 1, wherein when the UE is roaming, the receiving, by the GMLC the second request sent by the LCS client, comprises: 
receiving, by a Home-GMLC, H-GMLC, the second request sent by the LCS client ([0038]-[0039]: H-GMLC); 
determining, by the GMLC, an access type for transmitting positioning information for the UE, comprises: acquiring, by the H-GMLC, third information, wherein the third information comprises at least one of: all access types used by the UE, an AMF serving the UE, or status information of the UE in each access type ([0039]: once the R-GMLC verifies that the client is authorized to make the request for location information, the H-GMLC checks the UE’s privacy profile to see if the client is allowed to access said requested information or if the request needs to be manually approved by UE user); 
sending, by the H-GMLC, the third information to a Visited-GMLC, V-GMLC, and determining, by the V-GMLC, an access type for transmitting positioning information for the UE from all the access types used by the UE according to the third information ([0039]: V-GMLC authenticates the location request from the H-GMLC; [0041]-[0042]: determine privacy verification and access ability and providing periodic location information). 

Regarding claim 6, Edge discloses the method of claim 5, wherein after the determining, by the V-GMLC the access type for transmitting the positioning information, the method comprises: sending the access type to the AMF serving the UE ([0039]: V-GMLC authenticates then send to MSC the type of location request then [0041]: MSC authenticates the request is allowed); or sending the access type to a Location Management Function, LMF.  

Regarding claim 27, Edge discloses a GMLC device, comprises at least one processor and at least one memory, wherein the memory stores a program that causes the processor to perform the method of claim 1 when being executed by the processor (GMLC inherently having processor and memory to communicate with other nodes within the network).

Regarding claim 29, The GMLC device of claim 27, wherein the processor is configured to execute the program to perform followings: 
acquiring second information, wherein the second information comprises at least one of: 
all access types used by the UE, an Access and Mobility Management Function, AMF, serving the UE ([0039]: once the R-GMLC verifies that the client is authorized to make the request for location information, the H-GMLC checks the UE’s privacy profile to see if the client is allowed to access said requested information or if the request needs to be manually approved by UE user), or status information of the UE in each access type; 
determining the access type for transmitting the positioning information for the UE from all the access types used by the UE according to the second information ([0039]: the H-GMLC checks the UE’s privacy profile to see if the client is automatically allowed to access said requested information or if the request needs to be manually approved by UE user, hence two access types);
the processor is configured to execute the program to acquire the second information by: 
sending a third request to a Unified Data Manager, UDM, and receive the second information sent by the UDM ([0038]: GMLC communicating with HLR/HSS); or sending a fourth request to the AMF serving the UE and receive second information sent by the AMF serving the UE.  

Regarding claim 30, Edge discloses the GMLC device of claim 27, wherein the processor is configured to execute the program to perform followings: 
if it is determined that AMFs serving the UE are same for different access types, sending the determined access type and a request for transmitting the positioning information to the AMF serving the UE and receiving UE location information sent by the AMF ([0039]: verifying the client access type, and whether the user of the UE will accept or deny the request for location information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644